
	

113 HR 5616 IH: Urban Agriculture Production Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5616
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Ms. Kaptur (for herself, Ms. Fudge, Ms. Moore, Ms. Norton, Ms. Matsui, Ms. Pingree of Maine, Mr. Ryan of Ohio, Mr. McGovern, Mr. Conyers, and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To promote and enhance urban agricultural production and agricultural research in urban areas, and
			 for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Urban Agriculture Production Act.
			(b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Urban agriculture outreach program.
					Sec. 4. Covering urban farmers and ranchers under Office of Advocacy and Outreach.
					Sec. 5. Urban agriculture research initiative.
					Sec. 6. Amending agriculture programs.
					Sec. 7. Improving agricultural reporting.
				
			2.FindingsCongress finds the following:
			(1)Dramatic economic, demographic, and land use changes have created pockets of arable land suitable
			 for agricultural production in and around urban areas of the United
			 States.
			(2)Advances in agricultural practices make production possible in and around urban areas that were
			 previously cordoned off from agricultural production.
			(3)There is a disconnect between daily urban life and food production that urban agriculture can help
			 address.
			(4)According to the Economic Research Service of the Department of Agriculture, direct sales of
			 agricultural products have grown to $1,200,000,000 with 89 percent of all
			 sales coming from farms in urban metropolitan and adjacent areas.
			(5)It is imperative to ensure that urban agricultural production remains a viable option to help meet
			 the food production needs of the future.
			3.Urban agriculture outreach program
			(a)Grants authorizedThe Secretary of Agriculture shall establish an urban agriculture outreach program under which the
			 Secretary shall award grants to eligible entities to support outreach
			 activities for any of the following:
				(1)Infrastructure, including distribution systems to support new or expanded agricultural production
			 in and around urban areas (as defined in section 226B(a) of the Department
			 of Agriculture Reorganization Act of 1994 (7 U.S.C. 6934(a))).
				(2)Land acquisition and land conversion to support new or expanded agricultural production in and
			 around urban areas, including in and around brownfields and other
			 underutilized tracts of land.
				(3)Education and training to enhance agricultural production in and around urban areas.
				(4)Providing assistance to farmers or ranchers in urban areas with respect to the aggregation of the
			 farmer’s or rancher’s products and supplies for purposes of transportation
			 to market.
				(5)Other activities that support urban agricultural production as determined by the Secretary.
				(b)Term of grant
				(1)In generalThe term of a grant awarded under this section shall be not less than one year.
				(2)RenewalsA grant awarded under this section may be renewed at the discretion of the Secretary.
				(c)PriorityIn awarding grants under this section, the Secretary shall give a preference to eligible entities
			 seeking a grant for outreach activities to be carried out in historically
			 underserved communities (as defined by the Secretary).
			(d)DefinitionsIn this section:
				(1)Eligible entityThe term eligible entity means—
					(A)a community organization;
					(B)a nonprofit organization;
					(C)a municipality;
					(D)a local educational agency (as defined in section 9101 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7801));
					(E)an institution of higher education (as defined in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801)); or
					(F)any other entity as determined by the Secretary of Agriculture.
					(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $50,000,000 for fiscal year 2015
			 and each fiscal year thereafter.
			4.Covering urban farmers and ranchers under Office of Advocacy and OutreachSection 226B of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6934) is
			 amended—
			(1)in subsection (a), by adding at the end the following new paragraphs:
				
					(4)Urban areaThe term urban area means an area within a Metropolitan Statistical Area (as defined by the Office of Management and
			 Budget).
					(5)Urban farmer or rancherThe term urban farmer or rancher means a farmer or rancher who owns or operates a farm or ranch in an urban area.;
			(2)in subsection (b)(1)—
				(A)by redesignating clauses (ii) and (iii) as clauses (iii) and (iv), respectively; and
				(B)by inserting after clause (i) the following new clause:
					
						(ii)urban farmers or ranchers;;
				(3)in subsection (c)—
				(A)in the matter preceding paragraph (1), by striking and socially disadvantaged farmers or ranchers and inserting socially disadvantaged farmers or ranchers, and urban farmers or ranchers;
				(B)in paragraph (1), by striking or socially disadvantaged and inserting socially disadvantaged, or urban;
				(C)in paragraph (5), by striking and socially disadvantaged farmers or ranchers and inserting socially disadvantaged farmers or ranchers, and urban farmers or ranchers; and
				(D)in paragraph (6), by inserting directly after programs;
				(4)by redesignating subsection (f) as subsection (g); and
			(5)by inserting after subsection (e) the following new subsection:
				
					(f)Urban Farmers and Ranchers Group
						(1)EstablishmentThe Secretary shall establish within the Office the Urban Farmers and Ranchers Group.
						(2)Membership
							(A)In generalThe Urban Farmers and Ranchers Group shall be composed of—
								(i)seven employees of the Department of Agriculture, each of whom shall represent a distinct mission
			 area of the Department; and
								(ii)such other officers or employees of the United States as the Secretary determines are necessary.
								(B)PayOfficers and employees of the United States shall not receive additional compensation for service
			 as a member of the Group.
							(3)DutiesThe Urban Farmers and Ranchers Group shall—
							(A)carry out and administer the urban agriculture outreach program established under section 3 of the
			 Urban Agriculture Production Act;
							(B)establish and administer an information clearinghouse on agricultural activities in urban areas,
			 including best practices;
							(C)consult with public and private groups, including research institutions, on how to enhance
			 agricultural production in urban areas; and
							(D)provide technical assistance to urban farmers and ranchers to assist such farmers and ranchers
			 (including urban gardeners)—
								(i)in identifying appropriate land, space, or buildings for lease or purchase;
								(ii)in preparing loan applications, identifying appropriate funding sources, and by connecting such
			 farmers and ranchers with loan officers and other appropriate personnel;
								(iii)in connecting to the network of farmers’ markets throughout the United States;
								(iv)in diversifying the marketing plans of the farmers’ or ranchers’ products by encouraging the
			 formation of community-supported agriculture groups and direct wholesale
			 opportunities;
								(v)by providing for business development and management activities, including professional development
			 activities;
								(vi)with understanding and navigating municipal laws, regulations, ordinances, and policies with
			 respect to obtaining permits, zoning, and water access;
								(vii)with registering the farming business of such farmers or ranchers, satisfying any legal
			 requirements applicable to such registration (including obtaining licenses
			 and registrations), and organizing an appropriate business structure; and
								(viii)in establishing relationships with a wide range of field partners and in finding resources to
			 assist such farmers or ranchers achieve efficient and viable production..
			5.Urban agriculture research initiative
			(a)In generalThe Secretary of Agriculture shall award grants, on a competitive basis, for scientific research on
			 promoting and enhancing agricultural production in urban areas (as defined
			 in section 226B(a) of the Department of Agriculture Reorganization Act of
			 1994 (7 U.S.C. 6934(a))), including, with respect to improving production
			 efficiency, production, and profitability—
				(1)marketing new innovations and technologies;
				(2)methods to protect crops and agricultural products from pests and disease;
				(3)methods to enhance food safety related to production; and
				(4)other research areas the Secretary determines are appropriate.
				(b)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to
			 the Committee on Agriculture of the House of Representatives and the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate, and make
			 publicly available on the Internet site of the Department of Agriculture,
			 a report summarizing the research conducted under subsection (a).
			(c)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out
			 this section $20,000,000 for each of fiscal years 2015 through 2018.
			6.Amending agriculture programs
			(a)Expansion of the farmers’ market promotion program
				(1)Promotion program establishmentSection 6(a) of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005(a)) is amended—
					(A)by inserting , loans, or loan guarantees after make grants;
					(B)by inserting or activities after projects; and
					(C)by striking development of local food business enterprises. and inserting the following:
						development of local food business enterprises, including—(1)projects for the construction of new farmers’ markets;
							(2)projects for the improvement or rehabilitation of existing farmers’ markets;
							(3)projects for the acquisition of equipment for farmers’ markets and other infrastructure needs;
							(4)projects for the purchase, acquisition, and rehabilitation of land or property for use as a
			 farmers' market;
							(5)activities carried out through agri-tourism initiatives;
							(6)marketing and advertising activities;
							(7)transportation and delivery activities;
							(8)education and outreach and activities to encourage farmers’ markets participation in Federal and
			 State food and nutrition assistance programs;
							(9)business development and management activities, including professional development activities;
							(10)projects for the establishment of satellite locations of existing farmers’ markets designed to
			 increase sales in areas not easily accessible through traditional
			 transportation; and
							(11)activities carried out through planning and feasibility initiatives for new or expanding farmers’
			 markets..
					(2)PurposesSection 6 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005) is amended—
					(A)by striking subsection (b); and
					(B)by redesignating subsections (c), (d), and (e) as subsections (b), (c), and (d), respectively.
					(3)EligibilitySubsection (b) of section 6 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005)
			 (as so redesignated) is amended—
					(A)in the matter preceding paragraph (1), by inserting , loan, or loan guarantee after grant;
					(B)by striking paragraph (1) and inserting the following new paragraph:
						
							(1)a State government agency;;
					(C)in paragraph (2), by inserting agency after government;
					(D)by striking paragraphs (4) and (5);
					(E)by inserting after paragraph (3) the following new paragraph:
						
							(4)an operator of a farmers’ market;; and
					(F)by redesignating paragraphs (6) and (7) as paragraphs (5) and (6), respectively.
					(4)PrioritiesSubsection (d)(1) of section 6 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C.
			 3005), as redesignated by paragraph (2)(B), is amended by inserting or an urban area (as defined in section 226B(a) of the Department of Agriculture Reorganization Act
			 of 1994 (7 U.S.C. 6934(a))) after regionally grown foods.
				(5)Interest rate; Application; ConditionSection 6 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005), as amended by
			 paragraph (2), is further amended—
					(A)by redesignating subsections (f) and (g) as subsections (h) and (i), respectively; and
					(B)by inserting after subsection (d) (as redesignated by paragraph (2)(B)) the following new
			 subsections:
						
							(e)Interest rate
								(1)In generalThe interest rate on a loan under this section (other than a loan guarantee under this section)
			 shall be as determined by the Secretary, but not less than such rate as
			 determined by the Secretary of the Treasury taking into consideration the
			 current average market yield on outstanding marketable obligations of the
			 United States with remaining periods to maturity comparable to the
			 maturities of such loan, as determined by the Secretary of the Treasury on
			 the date the loan is made.
								(2)DurationThe interest rate for each loan under this section shall remain in effect for the term of the loan.
								(f)ApplicationAn eligible entity seeking a grant, loan, or loan guarantee under this section shall submit to the
			 Secretary an application in such time and in such manner and containing
			 such information as the Secretary may require, including documentation
			 demonstrating the financial need of the entity.
							(g)ConditionAs a condition of receiving a grant, loan, or loan guarantee under this section, a recipient of
			 such a grant, loan, or loan guarantee shall certify that the recipient
			 will reserve, for the sale of locally produced food products (as
			 determined by the Secretary) produced by farmers, ranchers, or
			 aquaculture, mariculture, or fisheries operators, or by associations of
			 farmers, ranchers, or those operators, not less than 50 percent of the
			 floor area of a farmers’ market—
								(1)that is operated or facilitated by the recipient; and
								(2)with respect to which grant or loan funds will be used..
					(6)FundingSubsection (i) of section 6 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005)
			 (as redesignated by paragraph (4)) is amended—
					(A)in paragraph (1)—
						(i)in subparagraph (C), by striking and at the end;
						(ii)in subparagraph (D), by striking each of fiscal years 2014 through 2018. and inserting fiscal year 2014; and; and
						(iii)by adding at the end the following new subparagraph:
							
								(E)$50,000,000 for each of fiscal years 2015 through 2018.; 
						(B)by striking paragraph (4) and inserting the following new paragraph:
						
							(4)Use of funds
								(A)EBTNot less than 10 percent of the funds used to carry out this section in a fiscal year under
			 paragraph (1) or (3) shall be used to support the use of electronic
			 benefits transfers for Federal nutrition programs at farmers’ markets.
								(B)GrantsNot less than 70 percent of the funds made available to carry out this section in a fiscal year
			 shall be used to make grants to eligible entities.
								; and
					(C)in paragraph (5)—
						(i)in the heading, by inserting technical assistance and before administrative expenses; and
						(ii)by inserting to provide technical assistance or before for administrative expenses.
						(b)Extension of and additional funding for seniors farmers’ market nutrition program
				(1)Extension of programSection 4402(a) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007(a)) is amended
			 to read as follows:
					
						(a)EstablishmentThe Secretary of Agriculture shall use funds available to the Commodity Credit Corporation to carry
			 out and expand a seniors farmers’ market nutrition program in the
			 following amounts:
							(1)For fiscal year 2015, $25,000,000.
							(2)For fiscal year 2016, $50,000,000.
							(3)For fiscal year 2017, $75,000,000.
							(4)For each of fiscal years 2018 through 2020, $100,000,000..
				(2)PurposesSection 4402(b)(1) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007(b)(1)) is
			 amended—
					(A)by striking unprepared and inserting minimally processed; and
					(B)by striking and herbs and inserting herbs, and other locally produced farm products, as the Secretary considers appropriate,.
					(3)Administrative costs; unexpended fundsSection 4402 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007) is amended by
			 adding at the end the following:
					
						(h)Administrative costsNot more than 10 percent of the funds made available for a fiscal year under subsection (a) may be
			 used to pay administrative costs incurred in carrying out this section.
						(i)Unexpended fundsTo the extent the funds made available under subsection (a) for a fiscal year are not expended in
			 that fiscal year, the Secretary shall use such funds in a subsequent
			 fiscal year for the same purpose.
						(j)PrioritiesIn providing funds made available under this section, the Secretary shall give priority to farmers’
			 markets that have an operational seniors farmers’ market program and to
			 seniors farmers’ markets programs in historically underserved communities
			 (as defined by the Secretary).
						.
				(c)Community food projectsSection 25 of the Food and Nutrition Act of 2008 (7 U.S.C. 2034) is amended—
				(1)in subsection (a)(1)—
					(A)in subparagraph (B)—
						(i)in clause (i)—
							(I)by striking (i)(I) and inserting the following:
								
									(A)(i);
							(II)by striking (II) and inserting the following:
								
									(ii); and
							(III)by striking (III) and inserting the following:
								
									(iii); and
							(ii)in clause (ii)—
							(I)by striking (ii)(I) and inserting the following:
								
									(B)(i);
							(II)by striking (II) and inserting the following:
								
									(ii); and
							(III)by striking (III) and inserting the following:
								
									(iii); and
							(B)by striking that— and all that follows through (B) is and inserting that is—; and
					(2)in subsection (b)(2)(C), by striking $9,000,000 and inserting $10,000,000.
				7.Improving agricultural reporting
			(a)Evaluation of farmers’ markets in census of agricultureSection 2(a) of the Census of Agriculture Act of 1997 (7 U.S.C. 2204g(a)) is amended by adding at
			 the end the following new paragraph:
				
					(3)Inclusion of farmers’ marketsEffective beginning with the first census of agriculture conducted after the date of the enactment
			 of the Urban Agriculture Production Act, the Secretary shall include as part of each census of agriculture—
						(A)an evaluation of the state of farmers’ markets in the United States, including information
			 regarding the size, location, operational capacity, and geographic
			 dispersion of farmers’ markets and types of food products sold (both in
			 terms of product diversity and sales locations) through farmers’ markets;
			 and
						(B)an analysis of the economic impact of farmers’ markets, including the success of Federal programs
			 in promoting and supporting farmers’ markets..
			(b)Coordinated annual report on farmers’ marketsBeginning on the date that is 90 days after the date of the enactment of this Act and each year
			 thereafter, the Secretary of Agriculture shall submit to Congress and
			 publish on the Internet site of the Department of Agriculture a report on
			 the status of farmers’ markets in the United States. Such report shall
			 include with respect to farmers’ markets in the United States for each
			 year, the following information:
				(1)The number of farmers’ markets.
				(2)The number of farmers’ markets established during such year except that for the first year a report
			 is submitted under this section, the report shall include the number of
			 farmers’ markets for the five years immediately preceding the first
			 reporting year.
				(3)The economic value of an average farmers’ market.
				(4)The type of governmental assistance provided to farmers’ markets.
				(5)The products that are typically sold at farmers’ markets.
				(6)The number of farmers’ markets that accept as a form of payment benefits distributed through—
					(A)the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008
			 (7 U.S.C. 2011 et seq.);
					(B)the seniors farmers’ market nutrition program established under section 4402 of the Farm Security
			 and Rural Investment Act of 2002 (7 U.S.C. 3007);
					(C)the special supplemental nutrition program for women, infants, and children established under
			 section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786); and
					(D)any other Federal or State nutrition assistance program as determined appropriate by the Secretary.
					(7)The methods through which farmers’ markets process the forms of payment described in paragraph (6).
				(8)The average income of a farmers’ market operator.
				(9)The average profit of a farmers’ market operator.
				(10)The average expense of a farmers’ market operator.
				(11)Other occupations of operators of farmers’ markets.
				(12)The percentage of food at farmers’ markets that is locally produced.
				(13)Any other information related to farmers’ markets in the United States that the Secretary
			 determines is important to promote and enhance the use of farmers’
			 markets.
				(c)Report on status of agricultural production in and around urban areasNot later than 90 days after the date of the enactment of this Act and not later than 90 days after
			 the end of each fiscal year thereafter, the Secretary of Agriculture shall
			 submit a report to Congress (and make such report publicly available
			 electronically) on the status of agricultural production in urban areas
			 (as defined in section 226B(a) of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 6934(a))). The report shall include—
				(1)with respect to agricultural production in urban areas, information on—
					(A)the percentage and economic value of such production;
					(B)the most popular type of agricultural activity in which individuals are engaged in such production;
					(C)the most recent best practices for such production;
					(D)the type of agricultural products marketed and sold through such production; and
					(E)the progress made toward strengthening local food systems in carrying out such production;
					(2)an analysis of local government regulations, including zoning, that have supported or could support
			 sustainable agricultural production in urban areas; and
				(3)recommendations on how to further agricultural production in urban areas.
				(d)Performance goalsThe Secretary of Agriculture shall incorporate promoting and enhancing agricultural production in
			 urban areas into the Department of Agriculture performance goals
			 established in the agency performance plan under section 1115 of title 31,
			 United States Code, and updated in accordance with section 1116 of such
			 title.
			
